Citation Nr: 1525222	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  13-03 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran had active service from January 1958 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to his military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131 , 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has bilateral hearing loss as a result of exposure to loud noise in service.  For the reasons that follow, the Board finds that service connection is warranted.

The claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist is moot.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mlechick v. Mansfield, 503 F.3d 1340 (2007).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was evaluated in a VA audiological examination on January 2011.  In the evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
75
90
LEFT
40
40
65
80
100

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 86percent in the left ear.  The VA examiner diagnosed the Veteran with mild to profound sensorineural hearing loss in the right ear and a mild to profound mixed hearing loss in the left ear.  Pursuant to the standard set forth in 38 C.F.R. § 3.385, the record establishes that the Veteran has a current bilateral hearing loss disability for VA purposes.  Therefore, the Board finds that the first element of a service connection claim, that of a current disability, has been met.

In evaluating the second element of service connection, that of in-service incurrence, 38 U.S.C.A. § 1154(a) and 38 C.F.R. § 3.303(a) provide that due consideration shall be given to the places, types, and circumstances of a veteran's service as shown by his service record, the official history of each organization in which he served, his medical records, and all pertinent medical and lay evidence.  The Veteran asserts that he was exposed to loud noise working on a rifle range while training to go to Cuba.  He stated that he spent many weeks doing his lineman duties with no ear protection.  His DD Form 214s indicate he was a sharpshooter and wireman.  Additionally, the Veteran is competent to report having been exposed to loud noise in service and the Board finds his statements to be credible.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Based on this history, the Board finds the Veteran was likely exposed to loud noise in-service.  However, for service connection to be granted, competent evidence must show that the Veteran has a current chronic disability that is at least as likely as not attributed to service.  

A September 1958 service examination report indicates the Veteran's hearing was 15/15 on the right and left using whisper voice testing.  A February 1959 service examination report also indicates hearing of 15/15 on the right and left using whisper voice testing.

The Board notes that prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Thus, the ASA standards have been converted to ISO-ANSI standards. 

An October 1961 examination report reflects that pure tone thresholds, in decibels, converted from ASA standards to ISO-ANSI standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
-
10
LEFT
25
20
10
-
15

A separation examination report with an illegible date reflects that pure tone thresholds, in decibels, converted from ASA standards to ISO-ANSI standards were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
15
-
10
LEFT
25
20
15
-
15

The Veteran's service treatment records indicate he had normal hearing at the time of his entry into service.  His separation examination report indicates he had some degree of hearing loss in both ears.  See Hensley, 5 Vet. App. at 157.  

After service, the Veteran had inner ear surgery performed by Dr. D.P. in 1975.  See January 2011 statement.  The Veteran has stated that he first received hearing aids in 1990.  See January 2011 statement.

The January 2011 VA examiner opined that the Veteran's noise exposure did not likely cause hearing loss in that hearing was normal on discharge.  The examiner also noted that he had compared the enlistment hearing test to the separation hearing test noting no significant change in hearing.  The Board finds that the opinion is inadequate.  As noted above, the Veteran's separation examination report indicates the Veteran had some degree of hearing loss under Hensley.  See Hensley, 5 Vet. App. at 157.  Additionally, the evidence appears to show the Veteran's hearing worsened during service.  Consequently, the January 2011 VA opinion has limited probative value.

In a January 2011 private opinion, D.G.P., M.D., opined that the Veteran's "hearing loss with the nerve involvement is a combination of time, hereditary and noise induced hearing loss and I think most likely noise induced hearing loss primarily.  To try to sort out the percentage of each would be impossible."  Dr. D.P.'s opinion discussed the Veteran's full history, which is consistent with the evidence of record.  Dr. D.P. noted that the Veteran had exposure to noise, "mainly in the early 1960s when he was involved with the Cuban crisis."  He noted that the Veteran "was involved in a noisy environment of Post Signal Communication Corp.  Their duty was to put in new wires from the firing line to the pits here the targets were operated.  This was a very noisy environment."  The report notes that prior to this period of time, the Veteran was an occasional hunter.  Since then he has worked as an electronics technician and was not exposed to noise.  Dr. D.P. noted that for the past five years the Veteran has been in management and there has been no noise exposure during this time.  Thus, although Dr. D.P., his opinion indicates the Veteran's hearing loss was related to his in-service noise exposure, the only time Dr. D.P. noted the Veteran was exposed to loud noise.

The Veteran has described a history of exposure to loud noise in service and has stated that he has experienced difficulty hearing since his separation from service.  The January 2011 statement from Dr. D.P. supports the Veteran's statement that he had left ear hearing loss requiring surgery in 1975.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible. 

In considering the evidence of record, and in light of the fact that there is medical opinion evidence of a relationship between the Veteran's currently diagnosed bilateral hearing loss and his exposure to loud noise in service, the Board finds that the third element required for service connection has also been satisfied.  Although Dr. D.P. did not specifically relate the Veteran's hearing loss to his military service, he did relate it to his history of noise exposure, and the evidence of record reflects that the Veteran was exposed to loud noises and sounds in service, not afterwards.  Indeed, the Veteran has always related his hearing loss to the extreme noise levels he was exposed to in service, he has not reported or described any incidents or episodes of noise exposure after service, and his post-service occupational history would not suggest that his line of employment exposed him to extreme noise levels after service.  As noted above, the Board finds the January 2011 VA opinion to be inadequate and thus, not probative.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has bilateral hearing loss as a result of exposure to loud noise in service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131 , 5107(b); 38 C.F.R. §§ 3.102 , 3.303. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


